Case 1:20-cv-00277-MJT-ZJH Document 5 Filed 08/03/20 Page 1 of 2 PageID #: 285



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

 ESTATE   OF   LOUIS     CHARLES                   §
 HAMILTON, II, LOUIS CHARLES                       §
 HAMILTONII,     INTERNATIONAL                     §
 CRIMINAL    COURT,    ET    AL,                   §
 INTERNATIONAL COURT JUSTICE, ET                   §
 AL,   UNITED KINGDOM, ET AL,                      §   CIVIL ACTION NO. 1:20-CV-00277-MJT
 BLACKLIVESMATTER, ET AL,                          §
                                                   §
         Plaintiffs,                               §
                                                   §
 v.                                                §     JUDGE MICHAEL TRUNCALE
                                                   §
 PRESIDENT DONALD JOHN TRUMP, SR.,                 §
 ET AL,                                            §
         Defendant.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION OF
                        UNITED STATES MAGISTRATE JUDGE

        This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

all pretrial matters. The court has received and considered the report of the magistrate judge (Doc.

No. 3), which recommends dismissing pro se Plaintiff Estate of Louis Charles Hamilton II’s

(“Hamilton”) complaint as frivolous. Hamilton failed to file objections and the time for doing so

has passed.

        It is, therefore, ORDERED that the magistrate judge’s “Report and Recommendation”

(Doc. No. 3) is ADOPTED and Hamilton’s complaint is DISMISSED as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i).

        Furthermore, given Hamilton’s past pro se filing history, Hamilton is warned that he could

be subject to sanctions, including filing restrictions, should he continue to file frivolous suits in

this District.
Case 1:20-cv-00277-MJT-ZJH Document 5 Filed 08/03/20 Page 2 of 2 PageID #: 286



      A Final Judgment will be entered separately.


                             SIGNED this 3rd day of August, 2020.




                                                       ____________________________
                                                       Michael J. Truncale
                                                       United States District Judge
